Case 0:20-cv-61296-WPD Document 48 Entered on FLSD Docket 10/29/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO. 20-61296-CIV-DIMITROULEAS/SNO

   BURBERRY LIMITED, A UNITED
   KINGDOM COMPANY, et al.,

                  Plaintiffs,

   vs.

   FCHYT, et al.,

                  Defendants.
                                                      /

            ORDER GRANTING MOTION FOR FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiffs’ Motion for Entry of Final Default

  Judgment against Defendants (the “Motion”) [DE 44], filed herein on October 13, 2020. The Court

  has carefully considered the Motion [DE 44] and is otherwise fully advised in the premises.

         On September 22, 2020, the Clerk entered a default against Defendants, the Individuals,

  Partnerships, and Unincorporated Associations identified on Schedule “A” to Plaintiffs’ instant

  Motion (collectively “Defendants”) for failure to appear, answer or otherwise plead to the amended

  complaint filed herein within the time required. See [DE 40]. Thereafter, on October 13, 2020,

  Plaintiffs filed the instant Motion [DE 44] seeking a default judgment against Defendants. On

  October 14, 2020, the Court issued an Order to Show Cause why this Motion should not be granted

  [DE 47]. Defendants failed to respond.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. Plaintiffs’ Motion [DE 44] is hereby GRANTED.

         2. In accordance with Federal Rule of Civil Procedure 58, a separate final judgment will

             be entered.
Case 0:20-cv-61296-WPD Document 48 Entered on FLSD Docket 10/29/2020 Page 2 of 2




         3. Plaintiffs are ordered to serve a copy of this Order upon Defendants via e-mail to the

            e-mail accounts provided by each Defendant as part of the data related to its e-

            commerce store or website, including customer service e-mail addresses and onsite

            contact forms, or via the e-commerce platform e-mail for each of the e-commerce stores

            or registrar of record for the domain name; and by publicly posting a true and accurate

            copy of the foregoing on Plaintiffs’ designated serving notice website appearing at

            http://servingnotice.com/BuR7Z5/index.html.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida, this

  28th day of October, 2020.




  Copies provided to:

  Counsel of Record




                                                 2
